DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 7/19/2021.
Claims 1-2, 6-8, 11-19, 21 are subject to examination.  Claims 3-5, 9-10 and 20 are cancelled.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,6-8,11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craft et al. U.S. Patent Publication # 2008/0005355 (hereinafter Craft)  in view of Mehrotra et al. U.S. Patent Publication # 2009/0214034 (hereinafter Mehrotra) further in view of Jain et al. U.S. Patent Publication # 2011/0138479 (hereinafter Jain) further in view of Gupta et al. U.S. Patent Publication # 2002/0099775 (hereinafter Gupta)
	With respect to claim 1, Craft teaches a method of preparing, an e-mail for forwarding to a blind forward addressed recipient (Fig. 3 element 306, 406) at the same time as preparing the e-mail for sending the e-mail to a target addressed recipient (Fig. 3 element 304, 404) (i.e. sending email to User A as the target recipient and hidden recipient User B as the forward addressed recipient) (Paragraph 41, 49) ; said method comprising preloading, by a processor of a transmission email server, into a memory a target 
	Craft does not explicitly state “email template”.  Mehrotra teaches preparing an e-mail for forwarding to a forward addressed recipient (Fig. 3 element 310) at the same time as preparing the e-mail for sending the e-mail to a target addressed recipient (Fig. 3 element 310 “To”) (i.e. sending email to user1 as the target recipient and BCC user6 as the forward addressed recipient) (Paragraph 103, 110) ; said method comprising preloading a target recipient field of an e-mail template (Fig. 3) with the e-mail address of the target addressed recipient (i.e. having To field to Fig. 3 element 310) (Paragraph 103, 110); preloading a separate blind forward field of the e-mail  with the e-mail address of a forward recipient (i.e. having BCC field of User B Fig. 3 element 310) (Paragraph 103, 110);  wherein when the processor causes the e-mail template thus preloaded to be sent, the contents of the e-mail template (i.e. content) (Paragraph 103, 106, 110-112, 122) are transmitted by e-mail to the target addressed recipient and at substantially the same time and as part of the same e-mail transmission operation the contents of the e-mail are forwarded in a forwarding operation (i.e. email is sent to the User1, user 2, user 6 at the same time) (Paragraph 103-104, 106, 110-112, 122).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Mehrotra’s teaching in Craft’s 
	Craft and Mehrotra does not teach wherein neither the email address of the target addressed recipient nor an identity of the target addressed recipient is transmitted to the forward addressed recipient at the time of the initial transmission and wherein the identity of the target addressed recipient is transmitted to the blind forward addressed recipient, but the email address of the target addressed recipient is not transmitted to the blind forwarded addressed recipient.
	Jain teaches wherein the processor causes the email thus preloaded to be sent (Fig. 4 element 522), contents of the email template are transmitted by email to the target addressed recipient (Fig. 4 element “John”) and at substantially the same time and as part of the same email transmission operation the contents of the email template (i.e. “edited FW some email with edits) are forwarded in a forwarding operation (Fig. 4 element 518 it is “edited FW: some email”)  (Paragraph 53-55),  wherein neither the email address of the blind forward addressed recipient (i.e. Fig. 4 element Michelle’s email address is not sent to John) nor an identity of the blind forward addressed recipient (i.e. Fig. 4 element Michelle’s name is not sent to John) is transmitted to the target addressed recipient (Fig. 4 element “john”) at the initial transmission (Paragraph 53-55), wherein the identity of the target addressed recipient (Fig. 4 element “John”) is transmitted to the blind forward addressed recipient (Fig. 4 element 522), but the email address of the target addressed recipient is not transmitted to the blind forwarded addressed recipient (Fig. 4 element “john” wherein the email address of John is not shown or transmitted to the BCC)(Paragraph 53-55).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Jain’s teaching in Craft and Mehrotra’s teaching to come up having neither the email address of the blind forward recipient nor identity of the blind forward recipient is 
	Craft, Mehrota and Jain does not explicitly teach reply to the email by the blind forward addressed recipient to the target addressed recipient is disabled.
	Gupta teaches wherein the processor causes the email thus pre-loaded to be sent (Paragraph 83), contents of the email template are transmitted by the transmission email server to the target addressed recipient (i.e. blind forwarding or clone option may be selected by recipient that causes a copy of the collaborative email message to be made and communicated) (Paragraph 83) and at substantially the same time and as part of the same email transmission operation the contents of the email template are forwarded to the blind forward addressed recipient (paragraph 83), and reply to the email by the forward addressed recipient to the target addressed recipient is disabled (i.e. forward with read only for blind forwarding)(Paragraph 83).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Gupta’s teaching in Craft, Mehrota and Jain’s teaching to come up with reply to the email by the blind forward addressed recipient to the target addressed recipient is disabled.  The motivation for doing so would be so the recipient to forward the email message but the other recipient can read the email message but does not allow the other recipient to modify or respond to the email.  
	With respect to claim 2, Craft, Mehrota, Jain and Gupta teaches the method of claim 1 but Jain further teaches wherein prior to transmission of the e-mail template (Fig. 4 element 502) to the blind forward addressed recipient (I.e. Fig 4 element 522 Michelle), displaying a graphical user interface (GUI) of a device of the blind forward addressed recipient, wherein the GUI includes customized forward 
	With respect to claim 6, Craft teaches a method of transmission of an e-mail from a transmission e-mail server (Paragraph 25-26); said method comprising displaying a graphical user interface (GUI) including an e-mail on a user device (Paragraph 41);  wherein the email template includes a target addressed recipient field (Fig. 3 element User A) and a separate blind forward address field (Fig. 3 element User B)(Paragraph 41, 49); providing said user an ability to load the target addressed recipient field of an e-mail with the e-mail address of a target addressed recipient (i.e. User A) (Paragraph 41, 49); providing said user an ability to load the separate blind forward address field of the e-mail  with the e-mail address of a forward addressed recipient (Paragraph 41-42, 49-50); sending, by said transmission email server (i.e. server-side email controller) the contents of the e-mail as a first target e-mail transmission (i.e. contents “MEHROTRA” or “DEF”) to the receiving e-mail server of the blind forward  addressed recipient (Paragraph 26, 43, 50).
Craft does not explicitly show “a template” and also does not teach after first stripping the e-mail address of the target addressed recipient from the data comprising the blind forward e-mail transmission.	Mehrotra teaches email template (Fig. 3); presenting an e-mail template to a user (Paragraph 103); said template including a target addressed recipient field (Fig. 3 element “TO” field) and a separate blind forward address field (Fig. 3 element “BCC”)(Paragraph 103, 110); said user preloading the target addressed recipient field of an e-mail with the e-mail address of the target addressed recipient (i.e. Fig. 3 “To field”) (Paragraph 103, 110); said user preloading the separate blind forward field (Fig. 3 element “BCC”) of the e-mail  with the e-mail address of a forward recipient (Fig. 3 element user6@splitemail.com) (Paragraph 103, 106, 110-112, 122); said transmission e-mail server sending the contents of the e-mail as a first target e-mail transmission to the receiving e-mail server of the blind forward recipient (Paragraph 
Craft and Mehrotra does not teach wherein neither the email address of the blind forward addressed recipient nor an identity of the blind forward addressed recipient is transmitted to the target addressed recipient at the time of the initial transmission.
	Jain teaches displaying a graphical user interface (GUI) including an e-mail template (Fig. 4 element 502) on a user device (Paragraph 54-55);  wherein the email template includes a target addressed recipient field (Fig. 4 element John) and a separate blind forward address field (Fig. 4 element Michelle)(Paragraph 54-55); providing said user an ability to load the target addressed recipient field of an e-mail with the e-mail address of the target addressed recipient (i.e. John) (Paragraph 53-55); providing said user an ability to load the separate blind forward address field of the e-mail  with the e-mail address of a blind forward recipient (Fig. 4 element Michelle)(Paragraph 53-55); wherein neither the email address of the blind forward addressed recipient (Fig. 4 element Michelle’s email address is not shown to John) nor an identity of the blind forward addressed recipient (i.e. Fig. 4 element Michelle name is not shown to John) is transmitted to the target addressed recipient (Fig. 4 element John) at the time of the initial transmission (Paragraph 53-55) sending, by the transmission email server (Paragraph 13, 26) the contents of the e-mail as a first target e-mail transmission (Fig. 4 element 528, 534, 502) (i.e. contents which can 
Craft, Mehrota and Jain does not explicitly teach reply to the email by the blind forward addressed recipient to the target addressed recipient is disabled.
	Gupta teaches wherein the processor causes the email thus pre-loaded to be sent (Paragraph 83), contents of the email template are transmitted by the transmission email server to the target addressed recipient (i.e. blind forwarding or clone option may be selected by recipient that causes a copy of the collaborative email message to be made and communicated) (Paragraph 83) and at substantially the same time and as part of the same email transmission operation the contents of the email template are forwarded to the blind forward addressed recipient (paragraph 83), and reply to the email by the forward addressed recipient to the target addressed recipient is disabled (i.e. forward with read only for blind forwarding)(Paragraph 83).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Gupta’s teaching in Craft, Mehrota and Jain’s teaching to come up with reply to the email by the blind forward addressed recipient to the target 
	With respect to claim 7, Craft teaches a method of preparing an e-mail for blind forward to a blind copy addressed recipient at the same time as preparing the e-mail for sending the e-mail to a target addressed recipient (Paragraph 41, 49); said method comprising preloading, by a processor, into a memory, a target recipient field of an e-mail with the e-mail address of the target addressed recipient (Fig. 3 element 304, 404)(Paragraph 41, 49); preloading by a processor, into a memory, a separate blind copy field of the e-mail template with the e-mail address of a blind forward addressed recipient (Fig. 3 element 306, 406)(Paragraph 41-42, 49-50); wherein when the processor causes the e-mail thus preloaded to be sent (Paragraph 41-42, 49-50), the contents of the e-mail template (i.e. Fig. 3 element 308, 408) are transmitted by e-mail to the target addressed recipient and at substantially the same time and as part of the same e-mail transmission operation the contents of the e-mail template are transmitted by e-mail to the blind forward addressed recipient (Paragraph 41-42, 49-50)
Craft does not teach template and wherein one or both of the e-mail address and identity of the target addressed recipient is not transmitted to the blind copy addressed recipient.
Mehrotra teaches email template (Fig. 3) preloading a target recipient (i.e. to field) field of an e-mail template with the e-mail address of the target addressed recipient (Paragraph 103); preloading a separate blind forward field (i.e. Bcc field in Fig. 3) of the e-mail template with the e-mail address of a blind copy addressed recipient (Paragraph 103); whereby on causing the e-mail thus preloaded to be sent, the contents of the e-mail template are transmitted by e-mail to the target addressed recipient and at substantially the same time and as part of the same e-mail transmission operation the contents of the e-mail template are transmitted by e-mail to the blind forward addressed recipient (Paragraph 103, 106, 110-112, 122) and wherein one or both of the e-mail address and identity of the target addressed recipient 
Craft and Mehrotra does not teach wherein neither the email address of the blind forward addressed recipient nor an identity of the blind forward addressed recipient is transmitted to the target addressed recipient at the time of the initial transmission and wherein the identity of the target addressed recipient is transmitted to the blind forward addressed recipient, but the email address of the target addressed recipient is not transmitted to the blind forwarded addressed recipient.
	Jain teaches  preloading, by a processor, into a memory, a target recipient field of an e-mail with the e-mail address of the target addressed recipient (Fig. 4 element John)(Paragraph 54-55); preloading by a processor, into a memory, a separate blind copy field of the e-mail template with the e-mail address of a blind forward addressed recipient (Fig. 4 element Michelle)(Paragraph 54-55); wherein when the processor causes the e-mail thus preloaded to be sent (Fig. 4 element 528,5 34, 502)(Paragraph 54-55), the contents of the e-mail template (i.e. Fig. 4 element 502) are transmitted by e-mail to the target addressed recipient and at substantially the same time and as part of the same e-mail transmission operation the contents of the e-mail template are transmitted by e-mail to the blind forward addressed recipient (Paragraph 53-55) wherein neither the email address of the blind forward addressed recipient (Fig. 4 element Michelle’s email address is not shown to John) nor an identity of the blind forward addressed recipient (i.e. Fig. 4 element Michelle name is not shown to John) is transmitted to the target 
	Craft, Mehrota and Jain does not explicitly teach reply to the email by the blind forward addressed recipient to the target addressed recipient is disabled.
	Gupta teaches wherein the processor causes the email thus pre-loaded to be sent (Paragraph 83), contents of the email template are transmitted by the transmission email server to the target addressed recipient (i.e. blind forwarding or clone option may be selected by recipient that causes a copy of the collaborative email message to be made and communicated) (Paragraph 83) and at substantially the same time and as part of the same email transmission operation the contents of the email template are forwarded to the blind forward addressed recipient (paragraph 83), and reply to the email by the forward addressed recipient to the target addressed recipient is disabled (i.e. forward with read only for blind forwarding)(Paragraph 83).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Gupta’s teaching in Craft, Mehrota and Jain’s 
	With respect to claim 8, Craft, Mehrotra, Jain and Gupta teaches the method of claim 7, but Jain further teaches  wherein the e-mail address of the target addressed recipient (i.e. John’s email address is not sent to the Michelle) is not transmitted to the blind forward addressed recipient (Fig. 4) (Paragraph 53-55).  
	With respect to claim 11, Craft, Mehrotra, Jain and Gupta teaches the method of claim 1, but Craft further teaches wherein the e-mail address of the target addressed recipient is not made available for use (Paragraph 50-51, 54) 
	With respect to claim 12, Craft, Mehrotra, Jain and Gupta teaches the method of claim 11, but Mehrotra further teaches wherein the e-mail address of the target addressed recipient is not made available for use by the sending mail server (Fig. 36, 37) (Paragraph 228-231, 233-234).  
	With respect to claim 13, Craft, Mehrotra, Jain and Gupta teaches the method of claim 11, but Craft further teaches wherein the e-mail address of the target addressed recipient is not made available for use by the receiving mail server (Paragraph 49-50, 54)
	With respect to claim 14, Craft, Mehrotra, Jain and Gupta teaches the method of claim 11, but Craft further teaches wherein the e-mail address of the target addressed recipient is not made available for use by the mail application running on a digital platform (Paragraph 50-51, 54).
	With respect to claim 15, Craft, Mehrotra, Jain and Gupta teaches the method of claim 14, but Craft further teaches wherein the digital platform is a device operated by the receiver of the e-mail (Paragraph 33-34, 50-51, 54)

	With respect to claim 17, Craft, Mehrotra, Jain and Gupta teaches the method of claim 14, but Craft further teaches wherein the digital platform is a sending e-mail server (Paragraph 23)
	With respect to claim 18, Craft, Mehrotra, Jain and Gupta teaches the method of claim 14, but Craft further teaches wherein the digital platform is a receiving e-mail server (Paragraph 23-24).
	With respect to claim 19, Craft, Mehrotra and Jain teaches the method of claim 18, but Mehrotra further teaches wherein the reply e-mail to be sent is personalized by addition of message data unique to the individual addressed recipient (Fig. 36, 37) (Paragraph 228-231, 233-234).  
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craft et al. U.S. Patent Publication # 2008/0005355 (hereinafter Craft)  in view of Jain  further in view of Gupta 
	With respect to claim 21, Craft teaches a system for preparing an email for forwarding to a forward addressed recipient at the same time as preparing the email for sending the email to a target addressed recipient, said system comprising, a transmission email server (Paragraph 23); a receiving email server (paragraph 23); and a forwarding email server (paragraph 23);
	Wherein the transmission email server comprises a processor and a memory, wherein the memory comprises machine-readable instructions that cause the processor of the transmission email server to:
	(i) receive substantially at the same time from a user device a first email having first contents directed to a target addressed recipient, and a second email having the first contents directed to the forward addressed recipient (Paragraph 41, 49) (ii) send substantially at the same time the first email to the receiving email server and the second email to the forwarding email server (Paragraph 23, 41, 49)

	Jain teaches wherein neither the email address of the blind forward addressed recipient (Fig. 4 element Michelle’s email address or name is not sent to John) nor an identity of the blind forward addressed recipient (i.e. Michelle’s name or identity is not sent to john) is transmitted to the target addressed recipient at the initial transmission (Paragraph 54-55); and cause the second email to be sent to the blind forward addressed recipient and to not transmit an email address of the target addressed recipient (Fig. 4 element john) to the blind forward address recipient (Fig. 4 element Michelle) (i.e. John’s email address is not sent Michelle, in the Fig 4 it just states John)(Paragraph 54-55).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Jain’s teaching in Craft’s teaching to come up having neither the email address of the blind forward recipient nor identity of the blind forward recipient is transmitted to the target addressed recipient and the email address of the target addressed recipient is not transmitted to the blind forward addressed recipient.  The motivation for doing so would be to maintain privacy for the other targeted recipients  who do not know that there is a BCC user, as well as so the BCC user cannot send an email to the targeted recipients since the targeted recipient do not know a BCC user has been addressed in this email.
	Craft, Mehrota and Jain does not explicitly teach reply to the second email by the blind forward addressed recipient to the target addressed recipient is disabled.
	Gupta teaches receive substantially at the same time from a user device a first email having first contents directed to a target addressed recipient, and a second email having the first contents directed .  

Response to Arguments
Applicant’s arguments filed on 7/19/2021 with respect to amended claims 1-2,6-8,11-19,21 have been fully considered but deemed moot in view of newly amended claims arguments.  
A).  Applicant states Jain does not teach “wherein neither the email address of the blind forward addressed recipient nor an identity….initial transmission and wherein the identity of the target addressed recipient…blind forward addressed recipient”.. 
With respect to remark A, Examiner respectfully disagrees with the applicant because in Paragraphs 53-55 and Fig. 4,  Jain teaches 	Jain teaches wherein the processor causes the email thus preloaded to be sent (Fig. 4 element 522), contents of the email template are transmitted by email to the target addressed recipient (Fig. 4 element “John”) and at substantially the same time and as part of the same email transmission operation the contents of the email template (i.e. “edited FW some email with edits) are forwarded in a forwarding operation (Fig. 4 element 518 it is “edited FW: some email”)  

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Jain’s teaching in Craft and Mehrotra’s teaching to come up having neither the email address of the blind forward recipient nor identity of the blind forward recipient is transmitted to the target addressed recipient and the email address of the target addressed recipient is not transmitted to the blind forward addressed recipient.  The motivation for doing so would be to maintain privacy for the other targeted recipients  who do not know that there is a BCC user, as well as so the BCC user cannot send an email to the targeted recipients since the targeted recipient do not know a BCC user has been addressed in this email.
	Craft, Mehrota and Jain does not explicitly teach reply to the email by the blind forward addressed recipient to the target addressed recipient is disabled.
	Gupta teaches wherein the processor causes the email thus pre-loaded to be sent (Paragraph 83), contents of the email template are transmitted by the transmission email server to the target addressed recipient (i.e. blind forwarding or clone option may be selected by recipient that causes a copy of the collaborative email message to be made and communicated) (Paragraph 83) and at substantially the same time and as part of the same email transmission operation the contents of the email template are forwarded to the blind forward addressed recipient (paragraph 83), and reply to the email by the forward addressed recipient to the target addressed recipient is disabled (i.e. forward with read only for blind forwarding)(Paragraph 83).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Gupta’s teaching in Craft, Mehrota and Jain’s teaching to come up with reply to the email by the blind forward addressed recipient to the target addressed recipient is disabled.  The motivation for doing so would be so the recipient to forward the email message but the other recipient can read the email message but does not allow the other recipient to modify or respond to the email.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A).  Dawson et al. U.S. Patent Publication # 2008/0010348 which teaches stripping before the email is sent, an email address of any other recipient besides the recipient to whom the mail is sent.
B).  Jones et al. U.S. Patent Publication # 2009/0138559 which teaches composing an email message in a message thread by a composer, identifying and displaying hidden recipients previously blind carbon copied on a progenitor email message.
	C).  Roy et al. U.S. Patent Publication # 2013/0198296 in Paragraph 86, 88 it teaches invitees to a  conversation may have different lower set of privileges.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal D Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453